Johnson, Judge:
This appeal for reappraisement has been submitted upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that this appeal is limited to the fishing rod sets, Item 1073, as listed in the invoice covered by this appeal; that at the date of exportation of the merchandise involved, namely, fishing rod sets, Item 1073, manufactured in and exported from Japan to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value less the buying commission stated in the invoice.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise at the date of exportation thereof as defined in Section 402 of the Tariff Act of 1930 as amended.
IT IS FURTHER STIPULATED AND AGREED that the case may be submitted on the foregoing stipulation.
*578On the agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the fishing rod sets, item 1073, involved herein, and that such value is the appraised value, less the buying commission stated in the invoice.
Judgment will be rendered accordingly.